                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )
                                             )
      v.                                     )          CR 119-132
                                             )
JOHN RUSSELL DIXON                           )
                                        _________

                                       ORDER
                                       _________

      Counsel have advised the Court all pretrial motions have been satisfied or otherwise

resolved. (See doc. no. 17.) Therefore, a motions hearing is not necessary, and the pending

motion is MOOT. (Doc. no. 10.)

      SO ORDERED this 15th day of November, 2019, at Augusta, Georgia.
